DETAILED ACTION
The following Office action concerns Patent Application Number 16/412,438.  Claims 1-8 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-8 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor(s) regard as the invention.  The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For example, the following problems have been identified in claim 1:
The term “since a barrier part that restricts...” is indefinite regarding the term “since.”  It is unclear if the term “since” indicates a required element of the claim or if it is merely explanatory.
The term “restricts a transport of the raw material” is indefinite regarding the term “a transport.”  It is unclear if “a transport” refers to an object or an action.  
The limitation “a barrier part that restricts a transport of the raw material that is provided in the screw body restricts a transport of a transport part that transports the raw material” is incomprehensible.  The scope and meaning of this term is unclear.
The term “the raw material flowing from an inlet...” lacks antecedent basis.  MPEP § 2173.05(e).
The term “the raw material having the pressure being increased in the transport part” lacks antecedent basis.  MPEP § 2173.05(e).
The term “the raw material transported along the outer circumferential surface...” lacks antecedent basis.  MPEP § 2173.05(e).
The term “the passage of the extruder” lacks antecedent basis.  MPEP § 2173.05(e).
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        June 6, 2022